 In the Matter Of HARTZELL INDUSTRIES INC.andUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA (CIO)Case No. 8-R-1988.-Decided January 5, 1946Mr. R. I.Blayney,of Piqua, Ohio, for the Company.Mr. John Thomas,of Sidney,Ohio, andMiss Bebe Ober,of Piqua,Ohio, for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America (CIO), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Hartzell Industries Inc., Piqua, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before George F. Hayes, TrialExaminer. The hearing was held at Piqua, Ohio, on October 2, 1945.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHartzell Industries Inc. is a Delaware corporation engaged in thebusiness of processing timber and lumber, and manufacturing veneers,wooden and metal propellers and fans at its four plants in Piqua, Ohio.During the past 6 months the Company purchased raw materials inexcess of$10,000 from outside the State of Ohio. The value of finishedproducts shipped outside the State of Ohio during the past 6 monthshas exceeded $50,000.65 N. L.R. B, No.35.179 180DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio, and Machine Workers of America, affili-ated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivecollective bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner for the Board, introduced into evi-dence at the hearing indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the' Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are agreed and we find that all production and main-tenance employees of the Company's four Piqua plants, includingwatchmen, but excluding all engineers, firemen, oilers, time clerks,draftsmen, professional employees, and supervisors with the authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action,' con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during the1The Field Examiner reported that the Union submitted 75 authorization cards bearingnames of employees listed on the Company's pay roll for the week ending September 16,1945, 52 of which were dated in August 1945, 4 of which were dated in July 1945, and 19of which were undated.There are approximately 147 persons in the appropriate unit.We find no merit in the Company's contention that the Trial Examiner erred in admittingthe Field Examiner's report into evidence without allowing the Company an opportunity tocross-examine the Field Examiner on his report.SeeMatter of George L.Mesker & Com-pany,51 N.L R. B. 528.'Assistant foremen employed by the Company have authority to make effective recom-mendations,and, therefore,fall within the supervisory exclusion. HARTZELL INDUSTRIES INC.1,181pay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Rules and Regulations-Series 'a, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hartzell Indus-tries, Inc., Piqua,Ohio, an election by secret ballot shall be conductedas early as possible,but not later than sixty(60) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Sections10 and 11, of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,to determine whether ornot they desire to be represented by United Electrical,Radio andMachine Workers of America,affiliated with the Congress of Indus-trial Organizations,for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.